 

Exhibit 10.1

 



 

 

Sb oNE bancorp

 

2019 equity INCENTIVE PLAN

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       1. PURPOSE 1 2. DEFINITIONS 1 3. ADMINISTRATION OF THE PLAN 6  
3.1 Committee. 6   3.1.1 Powers and Authorities. 6   3.1.2 Composition of
Committee. 7   3.1.3 Other Committees. 7   3.1.4 Delegation by Committee. 7  
3.2 Board. 7   3.3 Terms of Awards. 8   3.3.1 Committee Authority. 8   3.3.2
Forfeiture; Recoupment. 8   3.4 No Repricing. 9   3.5 Deferral Arrangement. 9  
3.6 No Liability. 9   3.7 Registration; Share Certificates. 9 4. STOCK SUBJECT
TO THE PLAN 10   4.1 Number of Shares of Stock Available for Awards. 10   4.2
Adjustments in Authorized Shares of Stock. 10   4.3 Share Usage. 10 5. EFFECTIVE
DATE; TERM; AMENDMENT AND TERMINATION 11   5.1 Term. 11   5.2 Amendment and
Termination. 11 6. AWARD ELIGIBILITY AND LIMITATIONS 11   6.1 Eligible Grantees.
11   6.2 Annual Limitations. 11   6.3 Stand-Alone, Additional, Tandem and
Substitute Awards. 12   6.4 Minimum Vesting Requirements. 12 7. AWARD AGREEMENT
12 8. TERMS AND CONDITIONS OF OPTIONS 12   8.1 Option Price. 12   8.2 Vesting
and Exercisability. 13   8.3 Term. 13   8.4 Termination of Service. 13   8.4.1
Termination of Service. 13   8.4.2 Disability of Grantee. 13   8.4.3 Death of
Grantee. 14   8.4.4 Termination for Cause. 14   8.5 Limitations on Exercise of
Option. 14   8.6 Method of Exercise. 14   8.7 Rights of Holders of Options. 14  
8.8 Delivery of Stock. 15   8.9 Transferability of Options. 15

 

i

 

 



  8.10 Family Transfers. 15   8.11 Limitations on Incentive Stock Options. 15  
8.12 Notice of Disqualifying Disposition. 15 9. TERMS AND CONDITIONS OF
RESTRICTED STOCK and Stock Units 16   9.1 Grant of Restricted Stock and Stock
Units. 16   9.2 Restrictions. 16   9.3 Registration; Restricted Share
Certificates. 16   9.4 Rights of Holders of Restricted Stock. 16   9.5 Rights of
Holders of Stock Units. 17   9.5.1 Voting and Dividend Rights. 17   9.5.2
Creditor’s Rights. 17   9.6 Termination of Service. 17   9.7 Purchase of
Restricted Stock and Shares of Stock Subject to Stock Units. 17   9.8 Delivery
of Shares of Stock. 17 10. TERMS AND CONDITIONS OF UNRESTRICTED STOCK 18 11.
FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK 18   11.1 General Rule. 18  
11.2 Surrender of Shares of Stock. 18   11.3 Cashless Exercise. 18   11.4 Other
Forms of Payment. 18 12. PARACHUTE LIMITATIONS 19 13. REQUIREMENTS OF LAW 19  
13.1 General. 19   13.2 Rule 16b-3. 20 14. EFFECT OF CHANGES IN CAPITALIZATION
20   14.1 Changes in Stock. 20   14.2 Reorganization in Which the Company Is the
Surviving Entity That Does not Constitute a Change in Control. 21   14.3 Change
in Control. 21   14.4 Adjustments. 22   14.5 No Limitations on Company. 22 15.
GENERAL PROVISIONS 22   15.1 Disclaimer of Rights. 22   15.2 Nonexclusivity of
the Plan. 23   15.3 Withholding Taxes. 23   15.4 Captions. 23   15.5
Construction. 24   15.6 Other Provisions. 24   15.7 Number and Gender. 24   15.8
Severability. 24   15.9 Governing Law. 24   15.10 Code Section 409A. 24



 

ii

 

 

sb oNE Bancorp

 

2019 Equity INCENTIVE PLAN

 

1.PURPOSE

 

The Plan is intended to (a) provide eligible persons with an incentive to
contribute to the success of the Company and to operate and manage the Company’s
business in a manner that will provide for the Company’s long-term growth and
profitability to benefit its shareholders and other important stakeholders,
including its employees and customers, and (b) provide a means of obtaining,
rewarding and retaining key personnel. To this end, the Plan provides for the
grant of awards of stock options, restricted stock, stock units and unrestricted
stock. Any of these Awards may, but need not, be made as performance incentives
to reward the holders of such Awards for the achievement of performance
conditions. Stock options granted under the Plan may be nonqualified stock
options or incentive stock options, as provided in the Plan.

 

2.DEFINITIONS

 

For purposes of interpreting the Plan documents (including the Plan and Award
Agreements), the following capitalized terms shall have the meanings specified
below, unless the context clearly indicates otherwise:

 

2.1 “Affiliate” means any company or other entity that controls, is controlled
by or is under common control with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act, including any Subsidiary.

 

2.2 “Applicable Laws” means the legal requirements relating to the Plan and the
Awards under (a) applicable provisions of the Code, the Securities Act, the
Exchange Act, any rules or regulations thereunder, and any other laws, rules,
regulations, and government orders of any jurisdiction applicable to the Company
or its Affiliates, (b) applicable provisions of the corporate, securities, tax,
and other laws, rules, regulations, and government orders of any jurisdiction
applicable to Awards granted to residents thereof, and (c) the rules of any
Stock Exchange or Securities Market on which the Stock is listed or publicly
traded.

 

2.3 “Award” means a grant under the Plan of an Option, Restricted Stock, a Stock
Unit or Unrestricted Stock.

 

2.4 “Award Agreement” means the written agreement, in such paper, electronic, or
other form as determined by the Committee, between the Company and a Grantee
that evidences and sets out the terms and conditions of an Award.

 

2.5 “Award Stock” will have the meaning set forth in Section 14.3.

 

2.6 “Benefit Arrangement” will have the meaning set forth in Section 12.

 

2.7 “Board” means the Board of Directors of the Company.

 

2.8 “Cause” means, with respect to any Grantee, as determined by the Committee
and unless otherwise provided in an applicable agreement between such Grantee
and the Company or an Affiliate, (a) gross negligence or willful misconduct in
connection with the performance of duties; (b) conviction of a criminal offense
(other than minor traffic offenses); or (c) material breach of any term of any
employment, consulting or other services, confidentiality, intellectual property
or non-competition agreements, if any, between such Grantee and the Company or
an Affiliate. Any determination by the Committee whether an event constituting
Cause will have occurred will be final, binding and conclusive.

 

 

 

 

2.9 “Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether outstanding on the
Effective Date or issued thereafter, including, without limitation, all shares
of Stock.

 

2.10 “Change in Control” means, subject to Section 15.10, the occurrence of any
of the following:

 

(a) a “Person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) of more than 50% of the total voting power of the Voting Stock
of the Company, on a Fully Diluted Basis;

 

(b) individuals who on the Effective Date constitute the Board (together with
any new directors whose election by such Board or whose nomination by such Board
for election by the shareholders of the Company was approved by a vote of at
least a majority of the members of such Board then in office who either were
members of such Board on the Effective Date or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the members of such Board then in office;

 

(c) the Company consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Company, other than any
such transaction in which the holders of securities that represented 100% of the
Voting Stock of the Company immediately prior to such transaction (or other
securities into which such securities are converted as part of such merger or
consolidation transaction) own directly or indirectly at least a majority of the
voting power of the Voting Stock of the surviving Person in such merger or
consolidation transaction immediately after such transaction;

 

(d) there is consummated any direct or indirect sale, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one transaction or a series of related transactions, of all or substantially
all of the assets of the Company and its Subsidiaries, taken as a whole, to any
“Person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act); or

 

(e) there is consummated any liquidation, winding up or dissolution of the
Company.

 

The Committee shall have full and final authority, in its sole discretion, to
determine conclusively whether a Change in Control has occurred pursuant to the
above definition, the date of the occurrence of such Change in Control, and any
incidental matters relating thereto.

 

2.11 “Code” means the Internal Revenue Code of 1986, as amended, as now in
effect or as hereafter amended, and any successor thereto. References in the
Plan to any Code Section will be deemed to include, as applicable, regulations
promulgated under such Code Section.

 

2

 

 

2.12 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which will be constituted as provided in Section 3.1.2
and Section 3.1.3 (or, if no Committee has been so designated, the Board).

 

2.13 “Company” means SB One Bancorp, a New Jersey corporation, and any successor
thereto.

 

2.14 “Determination Date” means the Grant Date or such other date as of which
the Fair Market Value of a share of Stock is required to be established for
purposes of the Plan.

 

2.15 “Disability” means the inability of a Grantee to perform each of the
essential duties of such Grantee’s position by reason of a medically
determinable physical or mental impairment that is potentially permanent in
character or that can be expected to last for a continuous period of not less
than twelve (12) months; provided that, with respect to rules regarding
expiration of an Incentive Stock Option following termination of a Grantee’s
Service, Disability will mean the inability of such Grantee to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expected to last for a continuous period of not less than twelve (12)
months.

 

2.16 “Effective Date” means April 24, 2019, subject to approval of the Plan by
the Company’s shareholders on such date, the Plan having been approved by the
Board on February 27, 2019.

 

2.17 “Employee” means, as of any date of determination, an employee (including
an officer) of the Company or an Affiliate.

 

2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended, as
now in effect or as hereafter amended, and any successor thereto.

 

2.19 “Fair Market Value” means the fair market value of a share of Stock for
purposes of the Plan, which will be determined as of any Determination Date as
follows:

 

(a) If on such Determination Date the shares of Stock are listed on a Stock
Exchange, or are publicly traded on another Securities Market, the Fair Market
Value of a share of Stock will be the closing price of the Stock on such
Determination Date as reported on such Stock Exchange or such Securities Market
(provided that, if there is more than one such Stock Exchange or Securities
Market, the Committee will designate the appropriate Stock Exchange or
Securities Market for purposes of the Fair Market Value determination). If there
is no such reported closing price on such Determination Date, the Fair Market
Value of a share of Stock will be the closing price of the Stock on the next
preceding day on which any sale of Stock will have been reported on such Stock
Exchange or such Securities Market.

 

(b) If on such Determination Date the shares of Stock are not listed on a Stock
Exchange or publicly traded on a Securities Market, the Fair Market Value of a
share of Stock will be the value of the Stock on such Determination Date as
determined by the Committee by the reasonable application of a reasonable
valuation method, in a manner consistent with Code Section 409A.

 

Notwithstanding this Section 2.19 or Section 15.3, for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section 15.3, the Fair Market Value will be determined by the Committee in
good faith using any reasonable method as it deems appropriate, to be applied
consistently with respect to Grantees; provided further, that the Committee
shall determine the Fair Market Value of shares of Stock due in connection with
sales, by or on behalf of a Grantee, of such shares of Stock subject to an Award
to pay the Option Price and/or any tax withholding obligation on the same date
on which such shares may first be sold pursuant to the terms of the applicable
Award Agreement (including broker-assisted cashless exercises of Options, as
described in Section 11.3, and sell-to-cover transactions) in any manner
consistent with applicable provisions of the Code, including but not limited to
using the sale price of such shares on such date (or if sales of such shares are
effectuated at more than one sale price, the weighted average sale price of such
shares on such date) as the Fair Market Value of such shares, so long as such
Grantee has provided the Company, or its designee or agent, with advance written
notice of such sale.

 

3

 

 

2.20 “Family Member” means, with respect to any Grantee as of any date of
determination, (a) a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of such Grantee, (b) any person
sharing such Grantee’s household (other than a tenant or employee), (c) a trust
in which any one or more of the persons specified in clauses (a) and (b) above
own more than 50% of the beneficial interest, (d) a foundation in which any one
or more of the persons specified in clauses (a) and (b) above (or such Grantee)
control the management of assets, and (e) any other entity in which one or more
of the persons specified in clauses (a) and (b) above (or such Grantee) own more
than 50% of the voting interests.

 

2.21 “Fully Diluted Basis” means, as of any date of determination, the sum of
(x) the number of shares of Voting Stock outstanding as of such date of
determination plus (y) the number of shares of Voting Stock issuable upon the
exercise, conversion or exchange of all then-outstanding warrants, options,
convertible Capital Stock or indebtedness, exchangeable Capital Stock or
indebtedness, or other rights exercisable for or convertible or exchangeable
into, directly or indirectly, shares of Voting Stock, whether at the time of
issue or upon the passage of time or upon the occurrence of some future event,
and whether or not in the money as of such date of determination

 

2.22 “Grant Date” means, as determined by the Committee, the latest to occur of
(a) the date as of which the Committee approves the Award, (b) the date on which
the recipient of an Award first becomes eligible to receive an Award under
Section 6, or (c) such subsequent date specified by the Committee in the
corporate action approving the Award.

 

2.23 “Grantee” means a person who receives or holds an Award under the Plan.

 

2.24 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Code Section 422.

 

2.25 “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

2.26 “Option” means an option to purchase one or more shares of Stock at a
specified Option Price awarded to a Grantee pursuant to Section 8.

 

2.27 “Option Price” means the exercise price for each share of Stock subject to
an Option.

 

2.28 “Other Agreement” will have the meaning set forth in Section 12.

 

2.29 “Outside Director” means a member of the Board who is not an Employee.

 

2.30 “Parachute Payment” will have the meaning set forth in Section 12.

 

4

 

 

2.31 “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

2.32 “Plan” means this SB One Bancorp 2019 Equity Incentive Plan, as amended
from time to time.

 

2.33 “Prior Plan” shall mean the Sussex Bancorp 2013 Equity Incentive Plan.

 

2.34 “Restricted Period” will have the meaning set forth in Section 9.2.

 

2.35 “Restricted Stock” means shares of Stock awarded to a Grantee pursuant to
Section 9.

 

2.36 “Securities Act” means the Securities Act of 1933, as amended, as now in
effect or as hereafter amended.

 

2.37 “Securities Market” means an established securities market.

 

2.38 “Service” means service qualifying a Grantee as a Service Provider to the
Company or an Affiliate. Unless otherwise provided in the applicable Award
Agreement, a Grantee’s change in position or duties will not result in
interrupted or terminated Service, so long as such Grantee continues to be a
Service Provider to the Company or an Affiliate. Subject to the preceding
sentence, any determination by the Committee whether a termination of Service
will have occurred for purposes of the Plan will be final, binding and
conclusive. If a Service Provider’s employment or other service relationship is
with an Affiliate and the applicable entity ceases to be an Affiliate, a
termination of Service will be deemed to have occurred when such entity ceases
to be an Affiliate unless the Service Provider transfers his or her employment
or other service relationship to the Company or any other Affiliate.

 

2.39 “Service Provider” means (a) an Employee, officer, or director of the
Company or an Affiliate, or (b) a consultant or adviser to the Company or an
Affiliate (i) who is a natural person, (ii) who provides bona fide services to
the Company or an Affiliate, and (iii) whose services are not in connection with
the Company’s offer or sale of securities in a capital-raising transaction and
do not directly or indirectly promote or maintain a market for the Company’s
Capital Stock.

 

2.40 “Share Limit” will have the meaning set forth in Section 4.1.

 

2.41 “Stock” means the common stock, no par value per share, of the Company, or
any security into which shares of Stock may be changed or for which shares of
Stock may be exchanged as provided in Section 14.1.

 

2.42 “Stock Exchange” means the NASDAQ Stock Market, the New York Stock
Exchange, or another established national or regional stock exchange.

 

2.43 “Stock Unit” means a bookkeeping entry representing the equivalent of one
share of Stock awarded to a Grantee pursuant to Section 9 that may be settled,
subject to the terms and conditions of the applicable Award Agreement, in shares
of Stock, cash, or a combination thereof.

 

5

 

 

2.44 “Subsidiary” means any corporation (other than the Company) or
non-corporate entity with respect to which the Company owns, directly or
indirectly, 50% or more of the total combined voting power of all classes of
stock, membership interests or other ownership interests of any class or kind
ordinarily having the power to vote for the directors, managers or other voting
members of the governing body of such corporation or non-corporate entity;
provided however, for purposes of Incentive Stock Options, Subsidiary means any
“subsidiary corporation” of the Company within the meaning of Code Section
424(f). In addition, any other entity may be designated by the Committee as a
Subsidiary, provided that (a) such entity could be considered as a subsidiary
according to U.S. generally accepted accounting principles, and (b) in the case
of an Award of an Option, such Award would be considered to be granted in
respect of “service recipient stock” under Code Section 409A.

 

2.45 “Substitute Award” means an Award granted under the Plan in substitution
for outstanding awards previously granted under a compensatory plan of a
business entity acquired or to be acquired by the Company or an Affiliate or
with which the Company or an Affiliate has combined or will combine.

 

2.46 “Ten Percent Shareholder” means a natural person who owns more than ten
percent of the total combined voting power of all classes of outstanding voting
securities of the Company, the Company’s parent (if any) or any of the Company’s
Subsidiaries. In determining stock ownership, the attribution rules of Code
Section 424(d) will be applied.

 

2.47 “Unrestricted Stock” shall mean Stock that is free of any restrictions.

 

2.48 “Voting Stock” means, with respect to any Person, Capital Stock of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

3.ADMINISTRATION OF THE PLAN

 

3.1Committee.

 

3.1.1Powers and Authorities.

 

The Committee will administer the Plan and will have such powers and authorities
related to the administration of the Plan as are consistent with the Company’s
certificate of incorporation and bylaws and Applicable Laws. Without limiting
the generality of the foregoing, the Committee will have full power and
authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement, and will have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan which the Committee deems to be necessary or appropriate to the
administration of the Plan, any Award or any Award Agreement. All such actions
and determinations will be made by (a) the affirmative vote of a majority of the
members of the Committee present at a meeting at which a quorum is present, or
(b) the unanimous consent of the members of the Committee executed in writing or
evidenced by electronic transmission in accordance with the Company’s
certificate of incorporation and bylaws and Applicable Laws. Unless otherwise
expressly determined by the Board, the Committee will have the authority to
interpret and construe all provisions of the Plan, any Award and any Award
Agreement, and any such interpretation or construction, and any other
determination contemplated to be made under the Plan or any Award Agreement, by
the Committee will be final, binding and conclusive whether or not expressly
provided for in any provision of the Plan, such Award or such Award Agreement.

 

In the event that the Plan, any Award or any Award Agreement provides for any
action to be taken by the Board or any determination to be made by the Board,
such action may be taken or such determination may be made by the Committee
constituted in accordance with this Section 3.1 if the Board has delegated the
power and authority to do so to such Committee.

 

6

 

 

3.1.2Composition of Committee.

 

The Committee will be a committee composed of not fewer than two directors of
the Company designated by the Board to administer the Plan. Each member of the
Committee will be (a) a “Non-Employee Director” within the meaning of Rule 16b-3
under the Exchange Act and (b) an independent director in accordance with the
rules of any Stock Exchange or Securities Market on which the Stock is listed or
publicly traded; provided that any action taken by the Committee will be valid
and effective whether or not members of the Committee at the time of such action
are later determined not to have satisfied the requirements for membership set
forth in this Section 3.1.2 or otherwise provided in any charter of the
Committee. Without limiting the generality of the foregoing, the Committee may
be the Compensation Committee of the Board or a subcommittee thereof if the
Compensation Committee of the Board or such subcommittee satisfies the foregoing
requirements.

 

3.1.3Other Committees.

 

The Board also may appoint one or more committees of the Board, each composed of
one or more directors of the Company who need not be Outside Directors, which
may administer the Plan with respect to Grantees who are not “officers” as
defined in Rule 16a-1(f) under the Exchange Act or directors of the Company, may
grant Awards under the Plan to such Grantees, and may determine all terms of
such Awards, subject to the requirements of Rule 16b-3 under the Exchange Act
and the rules of any Stock Exchange or Securities Market on which the Stock is
listed or publicly traded.

 

3.1.4Delegation by Committee.

 

To the extent permitted by Applicable Laws, the Committee may by resolution
delegate some or all of its authority with respect to the Plan and Awards to the
President and Chief Executive Officer of the Company and/or any other officer of
the Company designated by the Committee, provided that the Committee may not
delegate its authority hereunder (a) to make Awards to directors of the Company,
(b) to make Awards to Employees who are (i) “officers” as defined in Rule
16a-1(f) under the Exchange Act or (ii) officers of the Company who are
delegated authority by the Committee pursuant to this Section 3.1.4, or (c) to
interpret the Plan, any Award, or any Award Agreement. Any delegation hereunder
will be subject to the restrictions and limits that the Committee specifies at
the time of such delegation or thereafter. Nothing in the Plan will be construed
as obligating the Committee to delegate authority to any officer of the Company,
and the Committee may at any time rescind the authority delegated to an officer
of the Company appointed hereunder and delegate authority to one or more other
officers of the Company. At all times, an officer of the Company delegated
authority pursuant to this Section 3.1.4 will serve in such capacity at the
pleasure of the Committee. Any action undertaken by any such officer of the
Company in accordance with the Committee’s delegation of authority will have the
same force and effect as if undertaken directly by the Committee, and any
reference in the Plan to the “Committee” will, to the extent consistent with the
terms and limitations of such delegation, be deemed to include a reference to
each such officer.

 

3.2Board.

 

The Board from time to time may exercise any or all of the powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 and other applicable provisions of the Plan, as the Board
will determine, consistent with the Company’s certificate of incorporation and
bylaws and Applicable Laws.

 

7

 

 

3.3Terms of Awards.

 

3.3.1Committee Authority.

 

Subject to the other terms and conditions of the Plan, the Committee will have
full and final authority to:

 

(a) designate Grantees;

 

(b) determine the type or types of Awards to be made to a Grantee;

 

(c) determine the number of shares of Stock to be subject to an Award;

 

(d) establish the terms and conditions of each Award (including the Option Price
of any Option or the purchase price for Restricted Stock), the nature and
duration of any restriction or condition (or provision for lapse thereof)
relating to the vesting, exercise, transfer, or forfeiture of an Award or the
shares of Stock subject thereto, the treatment of an Award in the event of a
Change in Control (subject to applicable agreements), and any terms or
conditions that may be necessary to qualify Options as Incentive Stock Options;

 

(e) accelerate the exercisability or vesting of an Award or a portion thereof;

 

(f) prescribe the form of each Award Agreement evidencing an Award;

 

(g) subject to the limitation on repricing in Section 3.4, amend, modify or
supplement the terms of any outstanding Award, which authority will include the
authority, in order to effectuate the purposes of the Plan but without amending
the Plan, to make Awards or to modify outstanding Awards made to eligible
natural persons who are foreign nationals or are natural persons who are
employed outside the United States to reflect differences in local law, tax
policy, or custom, provided that, notwithstanding the foregoing, no amendment,
modification or supplement of the terms of any outstanding Award will, without
the consent of the Grantee thereof, impair such Grantee’s rights under such
Award; and

 

(h) make Substitute Awards.

 

3.3.2Forfeiture; Recoupment.

 

The Committee may reserve the right in an Award Agreement to cause a forfeiture
of the gain realized by a Grantee with respect to an Award thereunder on account
of actions taken by, or failed to be taken by, such Grantee in violation or
breach of or in conflict with any (a) employment agreement, (b) non-competition
agreement, (c) agreement prohibiting solicitation of Employees or clients of the
Company or an Affiliate, (d) confidentiality obligation with respect to the
Company or an Affiliate, (e) Company policy or procedure, (f) other agreement,
or (g) any other obligation of such Grantee to the Company or an Affiliate, as
and to the extent specified in such Award Agreement. If the Grantee of an
outstanding Award is an Employee of the Company or an Affiliate and such
Grantee’s Service is terminated for Cause, the Committee may annul such
Grantee’s outstanding Award as of the date of the Grantee’s termination of
Service for Cause.

 

Any Award granted pursuant to the Plan shall be subject to mandatory repayment
by the Grantee to the Company (i) to the extent set forth in this Plan or an
Award Agreement or (ii) to the extent the Grantee is, or in the future becomes,
subject to (A) any Company or Affiliate “clawback” or recoupment policy that is
adopted to comply with the requirements of any Applicable Laws, or (B) any
Applicable Laws which impose mandatory recoupment, under circumstances set forth
in such Applicable Laws.

 

8

 

 

3.4No Repricing.

 

Except in connection with a corporate transaction involving the Company
(including any stock dividend, distribution (whether in the form of cash, shares
of Stock, other securities or other property), stock split, extraordinary cash
dividend, recapitalization, change in control, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
of Stock or other securities or similar transaction), the Company may not,
without obtaining shareholder approval: (a) amend the terms of outstanding
Options to reduce the Option Price of such outstanding Options; (b) cancel
outstanding Options in exchange for or substitution of Options with an Option
Price that is less than the Option Price of the original Options; (c) cancel
outstanding Options with an Option Price above the current stock price in
exchange for cash or other securities; or (d) take any other action that is
treated as a repricing under U.S. generally accepted accounting principles.

 

3.5Deferral Arrangement.

 

The Committee may permit or require the deferral of any payment pursuant to any
Award into a deferred compensation arrangement, subject to such rules and
procedures as it may establish, which may include provisions for the payment or
crediting of interest and, in connection therewith, provisions for converting
such credits into Stock Units and for restricting deferrals to comply with
hardship distribution rules affecting tax-qualified retirement plans subject to
Code Section 401(k)(2)(B)(IV). Any such deferrals will be made in a manner that
complies with Code Section 409A, including, if applicable, with respect to when
a “separation from service” (as defined for purposes of Code Section 409A)
occurs.

 

3.6No Liability.

 

No member of the Board or the Committee will be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement. Notwithstanding any provision of the Plan to the contrary, neither
the Company, an Affiliate, the Board, the Committee, nor any person acting on
behalf of the Company, an Affiliate, the Board, or the Committee will be liable
to any Grantee or to the estate or beneficiary of any Grantee or to any other
holder of an Award under the Plan by reason of any acceleration of income, or
any additional tax (including any interest and penalties), asserted by reason of
the failure of an Award to satisfy the requirements of Code Section 422 or Code
Section 409A or by reason of Code Section 4999, or otherwise asserted with
respect to the Award; provided that this Section 3.6 shall not affect any of the
rights or obligations set forth in an applicable agreement between the Grantee
and the Company or an Affiliate.

 

3.7Registration; Share Certificates.

 

Notwithstanding any provision of the Plan to the contrary, the ownership of the
shares of Stock issued under the Plan may be evidenced in such a manner as the
Committee, in its sole discretion, deems appropriate, including by book-entry or
direct registration (including transaction advices) or the issuance of one or
more share certificates.

 

9

 

 

4.STOCK SUBJECT TO THE PLAN

 

4.1Number of Shares of Stock Available for Awards.

 

Subject to such additional shares of Stock as will be available for issuance
under the Plan pursuant to Section 4.2, and subject to adjustment pursuant to
Section 14, the maximum number of shares of Stock reserved for issuance under
the Plan shall be equal to the sum of (a) three-hundred thousand (300,000)
shares of Stock, plus (b) the number of shares of Stock available for future
awards under the Prior Plan as of the Effective Date, plus (c) the number of
shares of Stock related to awards outstanding under the Prior Plan as of the
Effective Date that thereafter terminate by expiration or forfeiture,
cancellation, or otherwise without the issuance of such shares of Stock and
become available for issuance under the Plan (the “Share Limit”). Such shares of
Stock may be authorized and unissued shares of Stock or treasury shares of Stock
or any combination of the foregoing, as may be determined from time to time by
the Board or by the Committee. Any of the shares of Stock available for issuance
under the Plan may be used for any type of Award under the Plan, and any or all
of the shares of Stock available for issuance under the Plan will be reserved
for issuance pursuant to Incentive Stock Options.

 

4.2Adjustments in Authorized Shares of Stock.

 

In connection with mergers, reorganizations, separations, or other transactions
to which Code Section 424(a) applies, the Committee shall have the right to
cause the Company to assume awards previously granted under a compensatory plan
of another business entity that is a party to such transaction and/or to grant
Substitute Awards under the Plan for such awards. Assumed awards shall not, but
Substitute Awards shall, reduce the number of shares of Stock otherwise
available for issuance under the Plan, and shares available for issuance under a
shareholder-approved plan of a business entity that is a party to such
transaction (as appropriately adjusted, if necessary, to reflect such
transaction) may be used for Awards under the Plan and shall not reduce the
number of shares of Stock otherwise available for issuance under the Plan,
subject to applicable rules of any Stock Exchange or Securities Market on which
the Stock is listed or publicly traded.

 

4.3Share Usage.

 

(a) Shares of Stock subject to an Award will be counted as used as of the Grant
Date.

 

(b) Any shares of Stock that are subject to Awards, including shares of Stock
acquired through dividend reinvestment pursuant to Section 9.4, will be counted
against the share issuance limit set forth in Section 4.1 as one share of Stock
for every one share of Stock subject to such Award. A number of shares of Stock
equal to at least the target number of shares issuable under a performance-based
Award shall be counted against the Share Limit as of the Grant Date, but such
number shall be adjusted to equal the actual number of shares issued upon
settlement of the performance-based Award to the extent different from such
number of shares.

 

(c) Notwithstanding anything to the contrary in Section 4.1, any shares of Stock
related to Awards under the Plan that thereafter terminate by expiration,
forfeiture, cancellation, or otherwise without the issuance of such shares will
be available again for issuance under the Plan in the same amount as such shares
were counted against the limit set forth in Section 4.1.

 

(d) The number of shares of Stock available for issuance under the Plan will not
be increased by the number of shares of Stock (i) tendered or withheld or
subject to an Award granted under the Plan surrendered in connection with the
purchase of shares of Stock upon exercise of an Option as provided in
Section 11.2, (ii) deducted or delivered from payment of an Award granted under
the Plan in connection with the Company’s tax withholding obligations as
provided in Section 15.3 or (iii) purchased by the Company with proceeds from
Option exercises.

 

10

 

 

5.EFFECTIVE DATE; TERM; AMENDMENT AND TERMINATION

 

5.1Term.

 

The Plan shall be effective as of the Effective Date. Following the Effective
Date, no awards shall be made under the Prior Plan. Notwithstanding the
foregoing, shares of Stock reserved under the Prior Plan to settle awards which
are made under the Prior Plan prior to the Effective Date may be issued and
delivered following the Effective Date to settle such awards. The Plan shall
terminate on the first to occur of (a) 11:59pm ET on the day before the tenth
(10th) anniversary of the Effective Date, (b) the date determined in accordance
with Section 5.2, and (c) the date determined in accordance with Section 14.3;
provided however, that Incentive Stock Options may not be granted under the Plan
more than ten (10) years after the date of the Board’s adoption of the Plan. No
Awards may be granted after termination of the Plan, and upon such termination
of the Plan, all then-outstanding Awards shall continue to have full force and
effect in accordance with the provisions of the terminated Plan and the
applicable Award Agreement (or other documents evidencing such Awards).

 

5.2Amendment and Termination.

 

The Board may, at any time and from time to time, amend or suspend the Plan;
provided that, with respect to Awards theretofore granted under the Plan, no
amendment or suspension of the Plan shall, without the consent of the Grantee,
materially impair the rights or obligations under any such Award. The
effectiveness of any amendment to the Plan shall be contingent on approval of
such amendment by the Company’s shareholders to the extent provided by the Board
or required by Applicable Laws; provided that no amendment shall be made to the
no-repricing provisions of Section 3.4, or the Option pricing provisions of
Section 8.1, without the approval of the Company’s shareholders. The Board may,
at any time, terminate the Plan; provided that, with respect to Awards
theretofore granted under the Plan, no termination of the Plan shall, without
the consent of the Grantee, materially impair the rights or obligations under
any such Award.

 

6.AWARD ELIGIBILITY AND LIMITATIONS

 

6.1Eligible Grantees.

 

Subject to this Section 6, Awards may be made under the Plan to (i) any Service
Provider, as the Committee will determine and designate from time to time and
(ii) any other individual whose participation in the Plan is determined to be in
the best interests of the Company by the Committee.

 

6.2Annual Limitations.

 

Subject to adjustment as provided in Section 14, the maximum number of shares of
Stock subject to Awards granted during a single calendar year to any Outside
Director, taken together with any cash fees paid to such Outside Director during
the calendar year, shall not exceed six hundred thousand dollars ($600,000) in
total value (calculating the value of any such Awards based on the grant date
fair value of such Awards for financial reporting purposes); provided that the
foregoing limitation shall not apply to the extent that an Outside Director has
been or becomes an Employee of the Company during the calendar year.

 

11

 

 

6.3Stand-Alone, Additional, Tandem and Substitute Awards.

 

Subject to Section 3.4, Awards granted under the Plan may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, (a) any other Award, (b) any award granted under
another plan of the Company, an Affiliate, or any business entity that has been
a party to a transaction with the Company or an Affiliate, or (c) any other
right of a Grantee to receive payment from the Company or an Affiliate. Such
additional, tandem, exchange or Substitute Awards may be granted at any time. If
an Award is granted in substitution or exchange for another Award, or for an
award granted under another plan of the Company, an Affiliate, or any business
entity that has been a party to a transaction with the Company or an Affiliate,
the Committee will require the surrender of such other Award or award under such
other plan in consideration for the grant of such exchange or Substitute Award.
In addition, Awards may be granted in lieu of cash compensation, including in
lieu of cash payments under other plans of the Company or an Affiliate.
Notwithstanding Section 8.1, but subject to Section 3.4, the Option Price of an
Option that is a Substitute Award may be less than 100% of the Fair Market Value
of a share of Stock on the original Grant Date; provided that such Option Price
is determined in accordance with the principles of Code Section 424 for any
Incentive Stock Option and consistent with Code Section 409A for any other
Option.

 

6.4Minimum Vesting Requirements.

 

As of the Effective Date, and except with respect to a maximum of five percent
(5%) of the Share Limit, (a) any Award (other than a Substitute Award) that
vests on the basis of the Grantee’s continued Service shall not provide for
vesting which is any more rapid than vesting on the one (1)-year anniversary of
the Grant Date, and (b) any Award (other than Substitute Awards) that vests upon
the attainment of performance conditions shall provide for a performance period
of at least twelve (12) months. Notwithstanding the preceding, the Committee may
provide for the earlier vesting, exercisability, and/or settlement under any
such Award (i) in the event of the Grantee’s death or Disability or (ii) in
connection with a Change in Control. The foregoing five percent (5%) limit shall
be subject to adjustment consistent with the adjustment provisions of Section 14
and the share usage rules of Section 4.3.

 

7.AWARD AGREEMENT

 

Each Award granted pursuant to the Plan will be evidenced by an Award Agreement,
which will be in such form or forms as the Committee will from time to time
determine. Award Agreements employed under the Plan from time to time or at the
same time need not contain similar provisions, but will be consistent with the
terms of the Plan. Each Award Agreement evidencing an Award of an Option will
specify whether the Option is intended to be a Nonqualified Stock Option or an
Incentive Stock Option, and, in the absence of such specification, the Option
will be deemed to constitute a Nonqualified Stock Option. In the event of any
inconsistency between the Plan and an Award Agreement, the provisions of the
Plan shall control.

 

8.TERMS AND CONDITIONS OF OPTIONS

 

8.1Option Price.

 

The Option Price of each Option will be fixed by the Committee and stated in the
Award Agreement evidencing such Option. Except in the case of Substitute Awards,
the Option Price of each Option will be at least the Fair Market Value of one
share of Stock on the Grant Date; provided that in the event that a Grantee is a
Ten Percent Shareholder, the Option Price of an Option granted to such Grantee
that is intended to be an Incentive Stock Option will be not less than 110% of
the Fair Market Value of one share of Stock on the Grant Date.

 

12

 

 

8.2Vesting and Exercisability.

 

Subject to Sections 6.4, 8.3, 8.4.2, 8.4.3 and 14.3, each Option granted under
the Plan will become vested and/or exercisable at such times and under such
conditions as will be determined by the Committee and stated in the Award
Agreement, in another agreement with the Grantee or otherwise in writing;
provided that no Option will be granted to Grantees who are entitled to overtime
under Applicable Laws, that will vest or be exercisable within a six (6)-month
period starting on the Grant Date.

 

8.3Term.

 

Each Option granted under the Plan will terminate, and all rights to purchase
shares of Stock thereunder will cease, on the day before the tenth (10th)
anniversary of the Grant Date of such Option, or under such circumstances and on
such date prior thereto as is set forth in the Plan or as may be fixed by the
Committee and stated in the Award Agreement relating to such Option; provided
that in the event that the Grantee is a Ten Percent Shareholder, an Option
granted to such Grantee that is intended to be an Incentive Stock Option shall
terminate, and all rights to purchase shares of Stock thereunder shall cease, on
the day before the fifth (5th) anniversary of the Grant Date of such Option; and
provided further, that, to the extent deemed necessary or appropriate by the
Committee to reflect differences in local law, tax policy, or custom with
respect to any Option granted to a Grantee who is a Service Provider who is
employed or providing services outside the United States, such Option may
terminate, and all rights to purchase shares of Stock thereunder may cease, upon
the expiration of such period longer than ten (10) years from the Grant Date of
such Option as the Committee will determine.

 

8.4Termination of Service.

 

8.4.1Termination of Service.

 

Unless the Committee otherwise provides in an Award Agreement or unless
otherwise provided in another individual written agreement between the Company
or any Affiliate and the Grantee, if a Grantee’s Service terminates (other than
for Cause and other than upon the Grantee’s death or Disability), the Option may
be exercised (to the extent that the Grantee was entitled to exercise the Option
as of the date of termination of Service) within the period of time ending on
the earlier of (i) the date thirty (30) days following the termination of the
Grantee’s Service (or such longer or shorter period of time specified in the
applicable Award Agreement), and (ii) the expiration of the term of the Option
as set forth in the Award Agreement. If, after termination of Service, the
Grantee does not exercise the Option within the applicable time frame, the
Option will terminate.

 

8.4.2Disability of Grantee.

 

Unless the Committee otherwise provides in an Award Agreement or unless
otherwise provided in another individual written agreement between the Company
or any Affiliate and the Grantee, if a Grantee’s Service terminates as a result
of the Grantee’s Disability, (a) 100% of the shares of Stock underlying the
Option will immediately vest, effective on the date of termination of Service;
and (b) the Option may be exercised (to the extent that the Grantee was entitled
to exercise the Option as of the date of termination of Service) within the
period of time ending on the earlier of (i) the date six (6) months following
the termination of the Grantee’s Service (or such longer or shorter period of
time specified in the applicable Award Agreement), and (ii) the expiration of
the term of the Option as set forth in the Award Agreement. If, after
termination of Service, the Grantee does not exercise the Option within the
applicable time frame, the Option will terminate.

 

13

 

 

8.4.3Death of Grantee.

 

Unless the Committee otherwise provides in an Award Agreement or unless
otherwise provided in another individual written agreement between the Company
or any Affiliate and the Grantee, if a Grantee’s Service terminates as a result
of the Grantee’s death, (a) 100% of the shares of Stock underlying the Option
will immediately vest, effective on the date of termination of Service; and (b)
the Option may be exercised (to the extent that the Grantee was entitled to
exercise the Option as of the date of termination of Service) within the period
of time ending on the earlier of (i) the date twelve (12) months following the
termination of the Grantee’s Service (or such longer or shorter period of time
specified in the applicable Award Agreement), and (ii) the expiration of the
term of the Option as set forth in the Award Agreement. If, after termination of
Service, the Grantee’s estate or other beneficiary does not exercise the Option
within the applicable time frame, the Option will terminate.

 

8.4.4Termination for Cause.

 

Unless the Committee otherwise provides in an Award Agreement or unless
otherwise provided in another individual written agreement between the Company
or any Affiliate and the Grantee, if a Grantee’s Service is terminated for
Cause, the Option will terminate immediately upon the Grantee’s termination of
Service and the Grantee will be prohibited from exercising the Option from and
after the time of such termination of Service.

 

8.5Limitations on Exercise of Option.

 

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, after the occurrence of an event referred to in
Section 14, which results in the termination of such Option.

 

8.6Method of Exercise.

 

Subject to the terms of Section 11 and Section 15.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company or its
designee or agent a notice of exercise on any business day, at the Company’s
principal office or the office of such designee or agent, on the form specified
by the Company and in accordance with any additional procedures specified by the
Committee. The notice of exercise will specify the number of shares of Stock
with respect to which such Option is being exercised and will be accompanied by
payment in full of the Option Price of the shares of Stock for which such Option
is being exercised plus the amount (if any) of federal and/or other taxes which
the Company may, in its judgment, be required to withhold with respect to the
exercise of such Option.

 

8.7Rights of Holders of Options.

 

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
person holding or exercising an Option will have none of the rights of a
shareholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock subject to such
Option, to direct the voting of the shares of Stock subject to such Option, or
to receive notice of any meeting of the Company’s shareholders) until the shares
of Stock subject thereto are fully paid and issued to such Grantee or other
person. Except as provided in Section 14, no adjustment will be made for
dividends, distributions or other rights with respect to any shares of Stock
subject to an Option for which the record date is prior to the date of issuance
of such shares of Stock.

 

14

 

 

8.8Delivery of Stock.

 

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price with respect thereto, such Grantee will be entitled to receive
such evidence of such Grantee’s ownership of the shares of Stock subject to such
Option as will be consistent with Section 3.7.

 

8.9Transferability of Options.

 

Except as provided in Section 8.10, during the lifetime of a Grantee of an
Option, only such Grantee (or, in the event of such Grantee’s legal incapacity
or incompetency, such Grantee’s guardian or legal representative) may exercise
such Option. Except as provided in Section 8.10, no Option will be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.

 

8.10Family Transfers.

 

The Committee, in its sole discretion, may provide either in an applicable Award
Agreement or by the subsequent approval of the Committee that a Grantee may
transfer, not for value, all or part of an Option which is not an Incentive
Stock Option to any Family Member. For the purpose of this Section 8.10, a
transfer “not for value” is a transfer which is (a) a gift, (b) a transfer under
a domestic relations order in settlement of marital property rights or
(c) unless Applicable Laws do not permit such transfer, a transfer to an entity
in which more than 50% of the voting interests are owned by Family Members
(and/or the Grantee) in exchange for an interest in such entity. Following a
transfer under this Section 8.10, any such Option will continue to be subject to
the same terms and conditions as were applicable immediately prior to such
transfer, and the shares of Stock acquired pursuant to such Option will be
subject to the same restrictions with respect to transfers of such shares of
Stock as would have applied to the Grantee thereof. Subsequent transfers of
transferred Options will be prohibited except to Family Members of the original
Grantee in accordance with this Section 8.10 or by will or the laws of descent
and distribution. The provisions of Section 8.4 relating to termination of
Service will continue to be applied with respect to the original Grantee of the
Option, following which such Option will be exercisable by the transferee only
to the extent, and for the periods specified, in Section 8.4.

 

8.11Limitations on Incentive Stock Options.

 

An Option will constitute an Incentive Stock Option only (a) if the Grantee of
such Option is an Employee of the Company or any corporate Subsidiary, (b) to
the extent specifically provided in the related Award Agreement, (c) to the
extent that the aggregate Fair Market Value (determined at the time such Option
is granted) of the shares of Stock with respect to which all Incentive Stock
Options held by such Grantee become exercisable for the first time during any
calendar year (under the Plan and all other plans of the Company and its
Affiliates) does not exceed $100,000 and (d) to the extent such Option fulfills
all other requirements under Code Section 422. Except to the extent provided in
the regulations under Code Section 422, this limitation will be applied by
taking Options into account in the order in which they were granted.

 

8.12Notice of Disqualifying Disposition.

 

If any Grantee makes any disposition of shares of Stock issued pursuant to the
exercise of an Incentive Stock Option under the circumstances provided in Code
Section 421(b) (relating to certain disqualifying dispositions), such Grantee
will notify the Company of such disposition within ten (10) days thereof.

 

15

 

 

9.TERMS AND CONDITIONS OF RESTRICTED STOCK and Stock Units

 

9.1Grant of Restricted Stock and Stock Units.

 

Awards of Restricted Stock and Stock Units may be made for consideration or for
no consideration, which shall be deemed paid by past Service or, if so provided
in the related Award Agreement or a separate agreement, the promise by the
Grantee to perform future Service to the Company or an Affiliate.

 

9.2Restrictions.

 

Subject to Sections 6.4 and 14.3, at the time a grant of Restricted Stock or
Stock Units is made, the Committee may, in its sole discretion, (a) establish a
period of time (a “Restricted Period”) applicable to such Restricted Stock or
Stock Units and (b) prescribe restrictions in addition to or other than the
expiration of the Restricted Period, including the achievement of corporate or
individual performance goals, which may be applicable to all or any portion of
such Restricted Stock or Stock Units. Awards of Restricted Stock and Stock Units
may not be sold, transferred, assigned, pledged or otherwise encumbered or
disposed of during the Restricted Period or prior to the satisfaction of any
other restrictions prescribed by the Committee with respect to such Awards.

 

9.3Registration; Restricted Share Certificates.

 

Pursuant to Section 3.7, to the extent that ownership of Restricted Stock is
evidenced by a book-entry registration or direct registration (including
transaction advices), such registration will be notated to evidence the
restrictions imposed on such Award of Restricted Stock under the Plan and the
applicable Award Agreement. Subject to Section 3.7 and the immediately following
sentence, the Company may issue, in the name of each Grantee to whom Restricted
Stock has been granted, share certificates representing the total number of
shares of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Grant Date of such Restricted Stock. The Committee may
provide in an Award Agreement with respect to an Award of Restricted Stock that
either (a) the Secretary of the Company will hold such share certificates for
such Grantee’s benefit until such time as such shares of Restricted Stock are
forfeited to the Company or the restrictions applicable thereto lapse and such
Grantee will deliver a stock power to the Company with respect to each share
certificate, or (b) such share certificates will be delivered to such Grantee,
provided that such share certificates will bear legends that comply with
applicable securities laws and regulations and make appropriate reference to the
restrictions imposed on such Award of Restricted Stock under the Plan and such
Award Agreement.

 

9.4Rights of Holders of Restricted Stock.

 

Unless the Committee otherwise provides in an Award Agreement, holders of
Restricted Stock will have the right to vote such shares of Restricted Stock and
the right to receive any dividends declared or paid with respect to such shares
of Restricted Stock. The Committee may provide that any dividends paid on
Restricted Stock must be reinvested in shares of Stock, which may or may not be
subject to the same vesting conditions and restrictions as the vesting
conditions and restrictions applicable to such Restricted Stock. All stock
distributions, if any, received by a Grantee with respect to Restricted Stock as
a result of any stock split, stock dividend, combination of stock, or other
similar transaction will be subject to the vesting conditions and restrictions
applicable to such Restricted Stock.

 

16

 

 

9.5Rights of Holders of Stock Units.

 

9.5.1Voting and Dividend Rights.

 

Holders of Stock Units will have no rights as shareholders of the Company (for
example, the right to receive cash or dividend payments or distributions
attributable to the shares of Stock subject to such Stock Units, to direct the
voting of the shares of Stock subject to such Stock Units, or to receive notice
of any meeting of the Company’s shareholders). The Committee may provide in an
Award Agreement evidencing a grant of Stock Units that the holder of such Stock
Units will be entitled to receive, upon the Company’s payment of a cash dividend
on its outstanding shares of Stock, a cash payment for each such Stock Unit that
is equal to the per share dividend paid on such shares of Stock. Such Award
Agreement also may provide that such cash payment will be deemed reinvested in
additional Stock Units at a price per unit equal to the Fair Market Value of a
share of Stock on the date on which such cash dividend is paid.

 

9.5.2Creditor’s Rights.

 

A holder of Stock Units will have no rights other than those of a general
unsecured creditor of the Company. Stock Units represent unfunded and unsecured
obligations of the Company, subject to the terms and conditions of the
applicable Award Agreement.

 

9.6Termination of Service.

 

Unless the Committee otherwise provides in an Award Agreement, in another
agreement with the Grantee or otherwise in writing after such Award Agreement is
entered into, but prior to termination of Grantee’s Service, upon the
termination of such Grantee’s Service, any Restricted Stock or Stock Units held
by such Grantee that have not vested, or with respect to which all applicable
restrictions and conditions have not lapsed, will immediately be deemed
forfeited. Upon forfeiture of such Restricted Stock or Stock Units, the Grantee
thereof will have no further rights with respect thereto, including any right to
vote such Restricted Stock or any right to receive dividends or dividend
equivalent rights, as applicable, with respect to such Restricted Stock or Stock
Units.

 

9.7Purchase of Restricted Stock and Shares of Stock Subject to Stock Units.

 

The Grantee of an Award of Restricted Stock or vested Stock Units will be
required, to the extent required by Applicable Laws, to purchase such Restricted
Stock or the shares of Stock subject to such vested Stock Units from the Company
at a purchase price equal to the purchase price, if any, specified in the Award
Agreement relating to such Restricted Stock or such vested Stock Units. Such
purchase price will be payable in a form provided in Section 11 or, in the sole
discretion of the Committee, in consideration for Service rendered or to be
rendered by the Grantee to the Company or an Affiliate.

 

9.8Delivery of Shares of Stock.

 

Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Committee, including any delayed
delivery period, the restrictions applicable to Restricted Stock or Stock Units
settled in shares of Stock will lapse, and, unless otherwise provided in the
applicable Award Agreement, a book-entry or direct registration (including
transaction advices) or a share certificate evidencing ownership of such shares
of Stock will, consistent with Section 3.7, be issued, free of all such
restrictions, to the Grantee thereof or such Grantee’s beneficiary or estate, as
the case may be. Neither the Grantee, nor the Grantee’s beneficiary or estate,
will have any further rights with regard to a Stock Unit once the shares of
Stock represented by such Stock Unit have been delivered in accordance with this
Section 9.8.

 

17

 

 

10.TERMS AND CONDITIONS OF UNRESTRICTED STOCK

 

The Committee may, in its sole discretion, grant (or sell at a purchase price as
will be determined by the Committee) an Award to any Grantee pursuant to which
such Grantee may receive shares of Stock free of any restrictions (“Unrestricted
Stock”) under the Plan, which Awards shall be deducted from the five percent
(5%) limitation set forth in Section 6.4. Unrestricted Stock may be granted or
sold to any Grantee as provided in the immediately preceding sentence in respect
of past Service or, if so provided in the related Award Agreement or a separate
agreement, the promise by the Grantee to perform future Service, to the Company
or an Affiliate or other valid consideration, or in lieu of, or in addition to,
any cash compensation due to such Grantee.

 

11.FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

 

11.1General Rule.

 

Payment of the Option Price for the shares of Stock purchased pursuant to the
exercise of an Option or the purchase price, if any, for Restricted Stock will
be made in cash or in cash equivalents acceptable to the Company.

 

11.2Surrender of Shares of Stock.

 

To the extent that the applicable Award Agreement so provides, payment of the
Option Price for shares of Stock purchased pursuant to the exercise of an Option
or the purchase price, if any, for Restricted Stock may be made all or in part
through the tender or attestation to the Company of shares of Stock, which will
be valued, for purposes of determining the extent to which such Option Price or
purchase price has been paid thereby, at their Fair Market Value on the date of
such tender or attestation.

 

11.3Cashless Exercise.

 

To the extent permitted by Applicable Laws and to the extent the Award Agreement
so provides, payment of the Option Price for shares of Stock purchased pursuant
to the exercise of an Option and payment of any withholding taxes described in
Section 15.3 may be made all or in part by delivery (on a form acceptable to the
Committee) of an irrevocable direction to a licensed securities broker
acceptable to the Company to sell shares of Stock and to deliver all or part of
the proceeds of such sale to the Company in payment of such Option Price and/or
any withholding taxes described in Section 15.3.

 

11.4Other Forms of Payment.

 

To the extent that the applicable Award Agreement so provides and/or unless
otherwise specified in an Award Agreement, payment of the Option Price for
shares of Stock purchased pursuant to exercise of an Option, for the purchase
price, if any, for Restricted Stock, or for any withholding taxes described in
Section 15.3, may be made in any other form that is consistent with Applicable
Laws, including (a) with respect to the purchase price of Restricted Stock only,
Service rendered or to be rendered by the Grantee thereof to the Company or an
Affiliate and (b) with the consent of the Committee, by withholding the number
of shares of Stock that would otherwise vest or be issuable in an amount equal
in value to the Option Price or purchase price and/or the applicable tax
withholding amount.

 

18

 

 

12.PARACHUTE LIMITATIONS

 

If any Grantee is a “disqualified individual,” as defined in Code
Section 280G(c), then, notwithstanding any other provision of the Plan or of any
other agreement, contract, or understanding heretofore or hereafter entered into
by such Grantee with the Company or an Affiliate, except an agreement, contract,
or understanding that expressly addresses Code Section 280G or Code Section 4999
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), any right
of the Grantee to any exercise, vesting, payment, or benefit under the Plan will
be reduced or eliminated:

 

(a) to the extent that such right to exercise, vesting, payment, or benefit,
taking into account all other rights, payments, or benefits to or for the
Grantee under the Plan, all Other Agreements, and all Benefit Arrangements,
would cause any exercise, vesting, payment, or benefit to the Grantee under the
Plan to be considered a “parachute payment” within the meaning of Code
Section 280G(b)(2) as then in effect (a “Parachute Payment”); and

 

(b) if, as a result of receiving such Parachute Payment, the aggregate after-tax
amounts received by the Grantee from the Company under the Plan, all Other
Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment.

 

The Company will accomplish such reduction by first reducing or eliminating any
cash payments (with the payments to be made furthest in the future being reduced
first), then by reducing or eliminating any accelerated vesting of Options, then
by reducing or eliminating any accelerated vesting of Restricted Stock or Stock
Units, then by reducing or eliminating any other remaining Parachute Payments.

 

13.REQUIREMENTS OF LAW

 

13.1General.

 

The Company will not be required to offer, sell or issue any shares of Stock
under any Award, whether pursuant to the exercise of an Option or otherwise, if
the offer, sale or issuance of such shares of Stock would constitute a violation
by the Grantee, the Company or an Affiliate, or any other person, of any
provision of the Company’s certificate of incorporation or bylaws or of
Applicable Laws, including any federal or state securities laws or regulations.
If at any time the Company will determine, in its discretion, that the listing,
registration or qualification of any shares of Stock subject to an Award upon
any Stock Exchange or Securities Market or under any governmental regulatory
body is necessary or desirable as a condition of, or in connection with, the
offering, issuance, sale or purchase of shares of Stock in connection with any
Award, no shares of Stock may be offered, issued or sold to the Grantee or any
other person under such Award, whether pursuant to the exercise of an Option or
otherwise, unless such listing, registration or qualification will have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby will in no way affect the date of termination of such
Award. Without limiting the generality of the foregoing, upon the exercise of
any Option that may be settled in shares of Stock or the delivery of any shares
of Stock underlying an Award, unless a registration statement under the
Securities Act is in effect with respect to the shares of Stock subject to such
Award, the Company will not be required to offer, sell or issue such shares of
Stock unless the Committee will have received evidence satisfactory to it that
the Grantee or any other person exercising such Option or accepting delivery of
such shares may acquire such shares of Stock pursuant to an exemption from
registration under the Securities Act. Any determination by the Committee in
connection with the foregoing will be final, binding, and conclusive. The
Company may register, but will in no event be obligated to register, any shares
of Stock or other securities issuable pursuant to the Plan pursuant to the
Securities Act. The Company will not be obligated to take any affirmative action
in order to cause the exercise of an Option or the issuance of shares of Stock
or other securities issuable pursuant to the Plan or any Award to comply with
any Applicable Laws. As to any jurisdiction that expressly imposes the
requirement that an Option that may be settled in shares of Stock will not be
exercisable until the shares of Stock subject to such Option are registered
under the securities laws thereof or are exempt from such registration, the
exercise of such Option under circumstances in which the laws of such
jurisdiction apply will be deemed conditioned upon the effectiveness of such
registration or the availability of such an exemption.

 

19

 

 

13.2Rule 16b-3.

 

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intention of the Company that Awards
pursuant to the Plan and the exercise of Options granted hereunder that would
otherwise be subject to Section 16(b) of the Exchange Act will qualify for the
exemption provided by Rule 16b-3 under the Exchange Act. To the extent that any
provision of the Plan or action by the Committee does not comply with the
requirements of such Rule 16b-3, such provision or action will be deemed
inoperative with respect to such Awards to the extent permitted by Applicable
Laws and deemed advisable by the Committee, and will not affect the validity of
the Plan. In the event that such Rule 16b-3 is revised or replaced, the Board
may exercise its discretion to modify the Plan in any respect necessary or
advisable in its judgment to satisfy the requirements of, or to permit the
Company to avail itself of the benefits of, the revised exemption or its
replacement.

 

14.EFFECT OF CHANGES IN CAPITALIZATION

 

14.1Changes in Stock.

 

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number of shares
or kind of capital stock or other securities of the Company on account of any
recapitalization, reclassification, stock split, reverse stock split, spin-off,
combination of stock, exchange of stock, stock dividend or other distribution
payable in capital stock, or other increase or decrease in shares of Stock
effected without receipt of consideration by the Company occurring after the
Effective Date, the number and kinds of shares of stock for which grants of
Options and other Awards may be made under the Plan, including the Share Limit
and the annual limitation set forth in Section 6.2, will be adjusted
proportionately and accordingly by the Committee. In addition, the number and
kind of shares of stock for which Awards are outstanding will be adjusted
proportionately and accordingly by the Committee so that the proportionate
interest of the Grantee therein immediately following such event will, to the
extent practicable, be the same as immediately before such event. Any such
adjustment in outstanding Options will not change the aggregate Option Price
payable with respect to shares that are subject to the unexercised portion of
such outstanding Options, but will include a corresponding proportionate
adjustment in the per share Option Price. The conversion of any convertible
securities of the Company will not be treated as an increase in shares effected
without receipt of consideration. Notwithstanding the foregoing, in the event of
any distribution to the Company’s shareholders of securities of any other entity
or other assets (including an extraordinary dividend, but excluding a
non-extraordinary dividend, declared and paid by the Company) without receipt of
consideration by the Company, the Board or the Committee constituted pursuant to
Section 3.1.2 will, in such manner as the Board or the Committee deems
appropriate, adjust (a) the number and kind of shares of stock subject to
outstanding Awards and/or (b) the aggregate and per share Option Price of
outstanding Options as required to reflect such distribution.

 

20

 

 

14.2Reorganization in Which the Company Is the Surviving Entity That Does not
Constitute a Change in Control.

 

Subject to Section 14.3, if the Company will be the surviving entity in any
reorganization, merger or consolidation of the Company with one or more other
entities which does not constitute a Change in Control, any Option theretofore
granted pursuant to the Plan will pertain to and apply to the securities to
which a holder of the number of shares of Stock subject to such Option would
have been entitled immediately following such reorganization, merger or
consolidation, with a corresponding proportionate adjustment of the per share
Option Price so that the aggregate Option Price thereafter will be the same as
the aggregate Option Price of the shares of Stock remaining subject to the
Option as in effect immediately prior to such reorganization, merger, or
consolidation. Subject to any contrary language in an Award Agreement or in
another agreement with the Grantee, or otherwise set forth in writing, any
restrictions applicable to such Award will apply as well to any replacement
shares received by the Grantee as a result of such reorganization, merger or
consolidation. In the event of any reorganization, merger, or consolidation of
the Company referred to in this Section 14.2, performance-based Awards shall be
adjusted, including any adjustment to the performance conditions applicable to
such Awards deemed appropriate by the Committee and including any adjustment so
as to apply to the Capital Stock that a holder of the number of shares of Stock
subject to the performance-based Awards would have been entitled to receive
immediately following such reorganization, merger, or consolidation.

 

14.3Change in Control.

 

(a) Subject to Section 14.3(b), upon the occurrence of a Change in Control, all
outstanding Restricted Stock will be deemed to have vested, all Stock Units will
be deemed to have vested, and the shares of Stock and/or cash subject thereto
will be delivered immediately prior to the occurrence of such Change in Control,
and either or both of the following two actions will be taken:

 

(i) At least fifteen (15) days prior to the scheduled consummation of such
Change in Control, all Options outstanding hereunder will become immediately
exercisable and will remain exercisable for a period of fifteen (15) days, which
exercise will be effective upon such consummation. Any exercise of an Option
during such fifteen (15)-day period will be conditioned upon the consummation of
the applicable Change in Control and will be effective only immediately before
the consummation thereof, and upon consummation of such Change in Control, the
Plan and all outstanding but unexercised Options will terminate. The Committee
will send notice of an event that will result in such a termination to all
natural persons and entities who hold Options not later than the time at which
the Company gives notice thereof to its shareholders.

 

and/or

 

(ii) The Committee may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Stock and/or Stock Units and pay or deliver, or
cause to be paid or delivered, to the holder thereof an amount in cash or
securities having a value (as determined by the Committee acting in good faith),
in the case of Restricted Stock and Stock Units (for shares of Stock subject
thereto), equal to the formula or fixed price per share paid to holders of
shares of Stock pursuant to such Change in Control and, in the case of Options,
equal to the product of the number of shares of Stock subject to such Options
(the “Award Stock”) multiplied by the amount, if any, by which (i) the formula
or fixed price per share paid to holders of shares of Stock pursuant to such
transaction exceeds (ii) the Option Price applicable to such Award Stock.

 

21

 

 

(b) For Awards that vest on the basis of the achievement of future corporate or
individual performance goals, upon the occurrence of a Change in Control, such
performance-based Awards shall vest, if at all, immediately prior to the
occurrence of such Change in Control (i) based first upon actual performance of
the performance goals as of a date reasonably proximal to the date of
consummation of such Change in Control (based on pro-rated performance metrics
through such date), as determined by the Committee, in its sole discretion
(however, if actual performance is not determinable, as determined by the
Committee, in its sole discretion, then based upon deemed achievement of target
performance), and (ii) then further pro-rated based upon the ratio of the number
of days from the first day of the applicable performance period to and including
the date of consummation of such Change in Control to the total number of days
in the applicable performance period. After application of this Section 14.3(b),
if any Awards arise from application of this Section 14.3(b), such Awards shall
then be settled under the applicable provision of Section 14.3(a).

 

14.4Adjustments.

 

Adjustments under this Section 14 related to shares of Stock or other securities
of the Company will be made by the Committee, whose determination in that
respect will be final, binding and conclusive. No fractional shares or other
securities will be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment will be eliminated in each case by rounding
downward to the nearest whole share. The Committee may provide in the applicable
Award Agreement at the time of grant, in another agreement with the Grantee, or
otherwise in writing at any time thereafter with the consent of the Grantee, for
different provisions to apply to an Award in place of those provided in Sections
14.1, 14.2 and 14.3. This Section 14 will not limit the Committee’s ability to
provide for alternative treatment of Awards outstanding under the Plan in the
event of a change in control event involving the Company that is not a Change in
Control.

 

14.5No Limitations on Company.

 

The making of Awards pursuant to the Plan will not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets (including all or any part of the business or assets of
any Subsidiary or other Affiliate) or engage in any other transaction or
activity.

 

15.GENERAL PROVISIONS

 

15.1Disclaimer of Rights.

 

No provision in the Plan or in any Award or Award Agreement will be construed to
confer upon any individual the right to remain in the employ or Service of the
Company or an Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company or an Affiliate either to increase or
decrease the compensation or other payments to any natural person or entity at
any time, or to terminate any employment or other relationship between any
natural person or entity and the Company or an Affiliate. In addition,
notwithstanding anything contained in the Plan to the contrary, unless otherwise
stated in the applicable Award Agreement, in another agreement with the Grantee,
or otherwise in writing, no Award granted under the Plan will be affected by any
change of duties or position of the Grantee thereof, so long as such Grantee
continues to provide Service. The obligation of the Company to pay any benefits
pursuant to the Plan will be interpreted as a contractual obligation to pay only
those amounts provided herein, in the manner and under the conditions prescribed
herein. The Plan and Awards will in no way be interpreted to require the Company
to transfer any amounts to a third-party trustee or otherwise hold any amounts
in trust or escrow for payment to any Grantee or beneficiary under the terms of
the Plan.

 

22

 

 

15.2Nonexclusivity of the Plan.

 

Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Company for approval will be construed as creating any
limitations upon the right and authority of the Board or the Committee to adopt
such other incentive compensation arrangements (which arrangements may be
applicable either generally to a class or classes of individuals or specifically
to a particular individual or particular individuals) as the Board or the
Committee in their discretion determine desirable.

 

15.3Withholding Taxes.

 

The Company or an Affiliate, as the case may be, will have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by Applicable Laws to be withheld with respect
to the vesting of or other lapse of restrictions applicable to an Award or upon
the issuance of any shares of Stock upon the exercise of an Option or pursuant
to any other Award. At the time of such vesting, lapse, or exercise, the Grantee
will pay in cash to the Company or an Affiliate, as the case may be, any amount
that the Company or such Affiliate may reasonably determine to be necessary to
satisfy such withholding obligation; provided that if there is a same-day sale
of shares of Stock subject to an Award, the Grantee will pay such withholding
obligation on the day on which such same-day sale is completed. Subject to the
prior approval of the Company or an Affiliate, which may be withheld by the
Company or such Affiliate, as the case may be, in its sole discretion, the
Grantee may elect to satisfy such withholding obligation, in whole or in part,
(a) by causing the Company or such Affiliate to withhold shares of Stock
otherwise issuable to the Grantee or (b) by delivering to the Company or such
Affiliate shares of Stock already owned by the Grantee. The shares of Stock so
withheld or delivered will have an aggregate Fair Market Value equal to such
withholding obligation. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation will be determined by the Company or such
Affiliate as of the date on which the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 15.3 may
satisfy such Grantee’s withholding obligation only with shares of Stock that are
not subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements. The maximum number of shares of Stock that may be withheld from
any Award to satisfy any federal, state or local tax withholding requirements
upon the exercise, vesting, or lapse of restrictions applicable to any Award or
payment of shares of Stock pursuant to such Award, as applicable, may not exceed
such number of shares of Stock having a Fair Market Value equal to the minimum
statutory amount required by the Company or the applicable Affiliate to be
withheld and paid to any such federal, state or local taxing authority with
respect to such exercise, vesting, lapse of restrictions, or payment of shares
of Stock; provided, however, for so long as Accounting Standards Update 2016-09
or a similar rule remains in effect, the Board or the Committee has full
discretion to choose, or to allow a Grantee to elect, to withhold a number of
shares of Stock having an aggregate Fair Market Value that is greater than the
applicable minimum required statutory withholding obligation (but such
withholding may in no event be in excess of the maximum required statutory
withholding amount(s) in such Grantee’s relevant tax jurisdictions).

 

15.4Captions.

 

The use of captions in the Plan or any Award Agreement is for convenience of
reference only and will not affect the meaning of any provision of the Plan or
such Award Agreement.

 

23

 

 

15.5Construction.

 

Unless the context otherwise requires, all references in the Plan to “including”
will mean “including without limitation.”

 

15.6Other Provisions.

 

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.

 

15.7Number and Gender.

 

With respect to words used in the Plan, the singular form will include the
plural form and the masculine gender will include the feminine gender, as the
context requires.

 

15.8Severability.

 

If any provision of the Plan or any Award Agreement will be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof will be severable and enforceable in accordance
with their terms, and all provisions will remain enforceable in any other
jurisdiction.

 

15.9Governing Law.

 

The validity and construction of the Plan and the instruments evidencing the
Awards hereunder will be governed by, and construed and interpreted in
accordance with, the laws of the State of New Jersey, other than any conflicts
or choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.

 

15.10Code Section 409A.

 

The Plan is intended to comply with Code Section 409A to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Plan will be
interpreted and administered to be in compliance with Code Section 409A. Any
payments described in the Plan that are due within the “short-term deferral
period” as defined in Code Section 409A will not be treated as deferred
compensation unless Applicable Laws require otherwise. Notwithstanding anything
to the contrary in the Plan, to the extent required to avoid accelerated
taxation and tax penalties under Code Section 409A, amounts that would otherwise
be payable and benefits that would otherwise be provided pursuant to the Plan
during the six (6)-month period immediately following the Grantee’s termination
of “separation from service” (as defined for purposes of Code Section 409A will
instead be paid on the first payroll date after the six (6)-month anniversary of
the Grantee’s separation from service (or the Grantee’s death, if earlier).

 

Furthermore, notwithstanding anything in the Plan to the contrary, in the case
of an Award that is characterized as deferred compensation under Code
Section 409A, and pursuant to which settlement and delivery of the cash or
shares of Stock subject to the Award is triggered based on a Change in Control,
in no event will a Change in Control be deemed to have occurred for purposes of
such settlement and delivery of cash or shares of Stock if the transaction is
not also a “change in the ownership or effective control of” the Company or “a
change in the ownership of a substantial portion of the assets of” the Company
as determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder). If an Award characterized as deferred
compensation under Code Section 409A is not settled and delivered on account of
the provision of the preceding sentence, the settlement and delivery shall occur
on the next succeeding settlement and delivery triggering event that is a
permissible triggering event under Code Section 409A. No provision of this
paragraph shall in any way affect the determination of a Change in Control for
purposes of vesting in an Award that is characterized as deferred compensation
under Code Section 409A.

 

Notwithstanding the foregoing, neither the Company nor the Committee will have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Grantee under Code Section 409A and neither the Company or an
Affiliate nor the Board or the Committee will have any liability to any Grantee
for such tax or penalty.

 

* * *

 

24

 

 

To record adoption of the Plan by the Board as of February 27, 2019, and
approval of the Plan by the shareholders on April 24, 2019, the Company has
caused its authorized officer to execute the Plan.

 

  sb oNE Bancorp         By:   /s/ Adriano Duarte   Name: Adriano Duarte    

Title:

Executive Vice President and Chief Financial Officer

 

Signature Page to the SB One Bancorp 2019 Equity Incentive Plan

 

 

